    Case: 1:16-cv-05827 Document #: 362-1 Filed: 12/04/20 Page 1 of 6 PageID #:3804




                           LCCS SITE VOLUMETRIC CHART

             Potentially Responsible Party         Volume (gals.)     Volumetric Percentage
                            LCCS Group Members and Settling Parties
A.O. Smith Corporation                                          493
ACE Drill Corporation                                           150
American Coil Spring Company                                    200
Barnes Group, Inc.                                              100
Beazer, Inc.                                                  3,000
Bell Lumber & Pole Co.                                        3,500
Bemis Company, Inc.                                           2,970
CAI Barrington, Inc.                                            440
Carbit Corp.                                                  1,018
Cargill Incorporated                                         65,258
Central Michigan Railway Co.                                  2,800
Chem-Trend Limited Partnership                                1,705
CNH Industrial America LLC                                    1,375
Creative Foam Corp.                                             385
Elmhurst Memorial Hospital                                      110
ExxonMobil Corporation                                          935
Flint Group Corporation                                       1,128
General Electric Company                                      1,155
Ingredion Inc.                                                3,248
Interplastic Corporation                                      2,750
ITT Corporation                                                 440
Justrite Manufacturing Co., LLC                               1,815
Kerr Corp.                                                      330
L. Perrigo Company                                            2,035
Lenz Oil Service Peoria, Inc.                               133,200
MonoSol, LLC                                                  1,375
OXY USA Inc.                                                  4,135
Parker-Hannifin Corporation                                     660
Philips Medical Systems, Inc.                                 5,303
Riverside Mfg., LLC                                           2,145
TDY Industries, LLC                                             440
The Gillette Company                                            693
Unisys Corporation                                            2,420
United States Steel Corp.                                     3,816
Valenite, Inc.                                                  165
Voyager Learning Co.                                            660


                                        Page 1 of 6
    Case: 1:16-cv-05827 Document #: 362-1 Filed: 12/04/20 Page 2 of 6 PageID #:3805




             Potentially Responsible Party              Volume (gals.)  Volumetric Percentage
Walker Forge, Inc.                                                 165
Wilson Sporting Goods Co.                                        6,493
Ford Motor Company                                              199,800
WRR Environmental Services Company, Inc.                        176,626
Hydrite Chemical Co.                                            138,189
The Valspar Corporation                                         136,130
Rust-Oleum Corporation                                          128,117
Zenith Electronics LLC                                          107,227
BASF Corporation                                                 89,590
R.R. Donnelley & Sons Company                                    72,120
PPG Industries, Inc.                                             71,225
Akzo Nobel Coatings Inc.                                         63,872
Cyclone Transport Inc.                                           57,271
Aerojet Rocketdyne, Inc.                                         56,265
Groot Industries, Inc.                                           53,060
Crown Beverage Packaging, LLC                                    50,969
Glidden                                                          50,694
Henkel Corporation                                               41,048
Beaver Oil Co. Inc.                                              40,013
Illinois Tool Works Inc.                                         39,483
Hexion Inc.                                                      38,520
Rohm and Haas Company                                            36,375
Chevron Environmental Management Company                         31,720
Brenntag Great Lakes LLC                                         31,615
USG Industries, Inc./USG Corporation                             29,311
Chemical Waste Management, Inc.                                  29,260
Veolia ES Industrial Services, Inc.                              27,368
Georgia-Pacific LLC                                              26,280
MSC Engineered Materials and Solutions Group Inc.                26,032
Sequa Corporation                                                23,341
MRC Holdings, Inc.                                               22,563
Becker Specialty Corporation                                     21,687
Telsmith, Inc.                                                   21,698
Rexam Beverage Can Company                                       21,670
AbbVie Inc.                                                      20,316
Henkel Corporation                                               19,192
Inland Water Pollution Control                                   16,949
Daubert Industries, Inc.                                         14,525
Pfizer Inc.                                                      14,075


                                          Page 2 of 6
     Case: 1:16-cv-05827 Document #: 362-1 Filed: 12/04/20 Page 3 of 6 PageID #:3806




             Potentially Responsible Party               Volume (gals.)  Volumetric Percentage
Electrolux Home Products, Inc.                                    14,040
Comforce Corp.                                                    13,904
BFI Waste Systems of North America, Inc.                          13,893
Shelby Properties, Inc.                                           13,560
Safety-Kleen Systems, Inc.                                        13,300
INX International Ink Co.                                         12,200
Kinder Morgan, GP                                                 12,000
Mallinckrodt LLC                                                  11,534
Avon Products, Inc.                                               11,350
Haworth, Inc.                                                     11,000
AMETEK, Inc.                                                      10,700
Benjamin Moore & Co.                                              10,588
ARAMARK Uniform & Career Apparel, Inc.                            10,255
Genlyte Thomas Group                                               9,240
Northwestern Flavors, LLC                                          9,200
Ashland Inc.                                                       9,010
Kohler Co.                                                         8,855
Colwell, Inc.                                                      8,580
Federal Signal Corporation                                         8,490
Cooper Power Systems, LLC                                          8,315
AK Steel Corporation                                               8,275
MeadWestvaco Corporation                                           8,217
Cytec Industries Inc.                                              7,500
Siemens Logistics and Assembly Systems, Inc.                       7,379
Ethicon, Inc.                                                      7,260
Avery Dennison Corporation                                         7,180
Herman Miller, Inc.                                                7,000
Tracy Industries, Inc.                                             6,710
The Dow Chemical Company/Union Carbide                             6,600
Magellan Pipeline Company, L.P.                                    6,600
Printpack, Inc.                                                    6,500
Chicago Bridge & Iron Company                                      6,345
Bretford Manufacturing, Inc.                                       5,929
Mercury Minnesota, Inc.                                            5,421
Kraft Foods Global Inc.                                            5,283
Baldor Electric Co.                                                5,000
Lorin Industries, Inc.                                             5,000
Pechiney Plastics Packaging Inc.                                   4,950
Hutchinson Antivibration Systems, Inc.                             4,600


                                           Page 3 of 6
     Case: 1:16-cv-05827 Document #: 362-1 Filed: 12/04/20 Page 4 of 6 PageID #:3807




             Potentially Responsible Party                 Volume (gals.)  Volumetric Percentage
Colgate-Palmolive Company                                            4,550
Allied Tube & Conduit Corporation                                    4,400
Univar USA                                                           4,400
Steelcase Inc.                                                       4,380
Weber Marketing Systems, Inc.                                        4,318
Keeler Brass Company                                                 4,235
Baxter Healthcare Corporation                                        4,200
Sine Systems Corporation                                             4,101
Briggs & Stratton Corporation                                        4,015
Valley City Disposal, Inc.                                           4,011
Murphy Oil USA, Inc.                                                 4,000
Arkema Inc.                                                          3,955
Able Disposal                                                        3,696
Enameler & Japanners, Inc.                                           3,438
Xerox Corporation                                                    3,379
Navistar, Inc.                                                       3,260
Wyeth                                                                3,218
Rollie Williams Paint Spot, Inc.                                     3,218
Hitachi Magnetics Corporation                                        3,000
Grantex, Inc.                                                        3,000
BP Amoco Chemical Co.                                                3,000
Rockwell Automation, Inc.                                            2,990
Culligan International Company                                       2,937
AFCO Industries, Inc.                                                2,915
Emerson Electric Co.                                                 2,893
Weltronic/Technitron Inc.                                            2,855
Deublin Company                                                      2,833
American Seating Company                                             2,800
Ethyl Corporation                                                    2,682
AMCOR White Cap, Inc.                                                2,640
Scholle Corporation                                                  2,503
TC Manufacturing Co., Inc. d/b/a Pak-Sher                            2,305
T-3 Energy Services, Inc.                                            2,266
Bechtel Power Corporation                                            2,211
E.I. du Pont De Nemours And Company                                  2,200
FMC Corporation                                                      2,200
Barton Solvents, Inc.                                                2,173
CNA Holdings, Inc.                                                   2,090
Brunswick Corporation                                                2,000


                                             Page 4 of 6
     Case: 1:16-cv-05827 Document #: 362-1 Filed: 12/04/20 Page 5 of 6 PageID #:3808




             Potentially Responsible Party               Volume (gals.)  Volumetric Percentage
Heritage Environmental Services, LLC                               2,000
Northrop Grumman Corporation                                       1,885
Maytag Corporation                                                 1,815
True Value Company                                                 1,815
John Crane Inc.                                                    1,705
Velsicol Chemical LLC                                              1,674
Modine Manufacturing Co.                                           1,665
Phillips 66 Pipeline LLC                                           1,509
Kraftube, Inc.                                                     1,425
Kelsey-Hayes Company                                               1,375
CBS Corporation                                                    1,350
Clear Pack Company                                                 1,320
Maurey Manufacturing Corporation                                   1,265
Giddings & Lewis Machine Tools LLC                                 1,265
Whirlpool Corporation                                              1,212
Consumers Energy Company                                           1,127
American Name Plate & Metal Decorating Co.                         1,100
Barker Manufacturing Co.                                           1,045
Tennant Company                                                    1,000
Interface, Inc.                                                      990
East Jordan Iron Works, Inc.                                         935
Plasticade Division of American Louver Co.                           935
Jackson's Industrial Mfg., Inc.                                      880
Sparton Electronics Division                                         860
CG Litigation, Inc.                                                  825
DuPage County, Illinois                                              825
Evans Tempcon Inc.                                                   825
Great Lakes Terminal & Transport Corporation                         775
Clare, Inc.                                                          759
Union Tank Car Company                                               715
Siemens Industry, Inc.                                               715
Fleetwood Group, Inc.                                                715
Peter J. Bolt Scavenger Service, Inc.                                655
Zurn Industries, Inc.                                                655
Hammond Suzuki USA, Inc.                                             605
Martin Chevrolet                                                     555
McKesson Corporation                                                 550
Paulo Products Company                                               550
Plastomer Corporation                                                550


                                           Page 5 of 6
    Case: 1:16-cv-05827 Document #: 362-1 Filed: 12/04/20 Page 6 of 6 PageID #:3809




             Potentially Responsible Party             Volume (gals.)   Volumetric Percentage
Sunspring America, Inc.                                            500
Perfect Plastic Printing Corp.                                     393
Repcolite Paints, Inc.                                             385
AAR Manufacturing, Inc.                                            330
Sherwin-Williams Company                                           330
Therm-O-Disc Incorporated                                          330
Interurban Transit Partnership                                     320
Lansing Community College                                          315
Hollister Incorporated                                             275
Woodward MPC Products Corporation                                  250
Humphrey Products Inc.                                             165
Sommer & Maca Industries, Inc.                                     143
Prevue Pet Products, Inc.                                          138
Darton, Inc.                                                         55
Hospital Corporation of America                                      30
NCP Coatings, Inc.                                                    -
Roto-Rooter, Inc.                                                     -
  Subtotals for LCCS Group Members/Settling Parties         2,816,621                96.3926%
                                      Defaulting Defendants
GC Electronics                                                  4,430                 0.1516%
Johnston & Chapman Inc.                                           110                 0.0038%
Si-Tech Industries, Inc.                                       94,850                 3.2460%
Vanderhyden Septic Service Co.                                  6,018                 0.2060%
                          Totals                            2,922,029              100.0000%




                                         Page 6 of 6
